MEMORANDUM **
Frank Eugene Wingfield, a California state prisoner, appeals pro se the district court’s 28 U.S.C. § 1915A(b)(1) dismissal of his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals pursuant to 28 U.S.C. § 1915A(b)(1). See Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
Because Wingfield alleged that Hite’s actions were at the most negligent and did not rise to the level of deliberate indifference to a serious medical need, the district court did not err by dismissing Wingfield’s *921complaint. See Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.